Citation Nr: 0725145	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of 
poliomyelitis of the right arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1963 to May 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

The veteran testified at a June 2004 video-conference hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

In June 2006, the Board remanded the issue of entitlement to 
service connection for residuals of poliomyelitis of the 
right arm for further development, and the case has since 
been returned to the Board.


FINDING OF FACT

There is no competent (medical) evidence that the veteran's 
pre-existing residuals of poliomyelitis of the right arm were 
aggravated by service.


CONCLUSION OF LAW

Service connection for residuals of poliomyelitis of the 
right arm is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  First, VA has a duty to indicate 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf, which was accomplished by letters dated in 
January 2003 and June 2006.  Additional notice of the five 
elements of a service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided by the June 2006 letter to the veteran.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed March 2003 decision in 
keeping with Pelegrini.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
veteran was afforded a VA examination which, when considered 
with the other relevant evidence of record, is sufficient to 
adjudicate the appeal of his claim for service connection for 
residuals of poliomyelitis of the right arm.  Under these 
circumstances the evidence currently of record is adequate to 
adjudicate this appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Factual Background

The veteran's service medical records, dated from 1963 to 
1966, establish that he had poliomyelitis during childhood.  
Service connection for residuals of poliomyelitis of the left 
arm is established.  The service medical records, however, 
are negative for any complaints of right arm weakness or 
disability related to poliomyelitis.  

In medical treatment letters from the veteran's private 
physician dated in 1995, it was reported that the veteran's 
right upper extremity has been progressively weakening over 
the past several months to years.

In a February 2000 VA treatment record, it was noted that an 
electromyography (EMG) study suggested post polio syndrome 
involving the previously asymptomatic right upper extremity.  
The clinician stated that the findings were probably more 
complicated because there were magnetic resonance imaging 
(MRI) findings of cervical spinal stenosis which could also 
present with denervation potentials.     

Records from the Social Security Administration show that the 
veteran was determined to be disabled as of December 2001, 
due to polio syndrome.

On VA neurological examination in September 2002, the 
examiner concluded that the examination findings were 
consistent with post-polio syndrome with severe muscle 
wasting and weakness of both upper extremities.

At a June 2004 hearing, the veteran testified that he did 
experience some difficulty with his right arm during service, 
but it was not as pronounced as his left arm.  He stated that 
was still able to perform his military functions, but over 
the years the right arm gradually became worse.

Following appellate review in June 2006, the Board remanded 
the case to the RO for further VA examination to determine 
whether the veteran's pre-service poliomyelitis was 
permanently aggravated during service.

On VA examination in January 2007, the examiner noted that 
the veteran received no treatment in service for 
poliomyelitis, and was still able to perform all his military 
functions.  The examiner concluded that the veteran's pre-
service polio which resulted in weakness in both shoulders 
and upper arms was not aggravated or worsened by military 
service.  Rather the worsening in the arm that the veteran 
felt during service was a manifestation of the natural 
progression of the disease.

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).   Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 C.F.R. 
§ 3.304(b).

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to service connection for residuals of 
poliomyelitis of the right arm.  

The veteran's service entrance examination and report of 
medical history indicate that the veteran had had polio as a 
child.   Thus, the veteran is not presumed to have been sound 
at entrance.  In order to be granted service connection for a 
pre-existing condition there needs to be evidence of 
worsening of the condition.

Based on the record, the Board finds that there was no 
increase in severity during service beyond the natural 
progress of the underlying medical disorder.  The VA examiner 
in January 2007 concluded that the veteran's polio which 
resulted in weakness the upper arm and shoulder was not 
aggravated by military service.  The examiner supported his 
opinion on the basis that the worsening of the symptoms that 
the veteran reported experiencing during service was a 
manifestation of the natural progression of the disease.  
There is no other medical opinion of record.  Accordingly, 
service connection for residuals of poliomyelitis of the 
right arm is not warranted.  

The Board takes note of the veteran's representative's 
argument that both of the veteran's arms were affected during 
service, however, only the left arm is service-connected.  
The representative essentially felt that to deny service 
connection for the right would be inequitable.  In this case, 
however, the only medical opinion specifically addressing the 
question of in-service aggravation of the right shoulder 
weighs against the claim, and neither the appellant nor his 
representative has presented or alluded to the existence of 
any contrary medical opinion -- i.e., a medical opinion 
actually supporting the veteran's theory that in-service 
aggravation resulted in his current disability -- despite 
being given opportunities to do so.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Absent such evidence, and in 
light of the medical opinion evidence that is of record, the 
presumption aggravation is not invoked.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).

Again, where, as in this case, the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu  2 Vet. App. 492, 494-95 (1992).  
The medical evidence of record is of greater probative weight 
and evidence shows that residuals of poliomyelitis of the 
right arm  did not increase in severity during service.  

As the preponderance of the evidence is against the claim for 
service connection for residuals of poliomyelitis of the 
right arm, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for residuals of poliomyelitis of the 
right arm is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


